 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10                                          FRESNO DIVISION

11

12    MITCHELL HERNANDEZ,                               No. 1:17-cv-01246-EPG

13                       Plaintiff,
                                                        ORDER FOR THE AWARD OF FEES UNDER
14    v.                                                THE EQUAL ACCESS TO JUSTICE ACT
15    NANCY A. BERRYHILL,
      Acting Commissioner of Social Security,           (ECF No. 21, 22)
16
                         Defendant.
17

18          Pursuant to the stipulation of the Parties (ECF No. 22),

19          IT IS HEREBY ORDERED that the previously-filed Motion for Attorney’s Fees (ECF

20   No. 21) is withdrawn, and that Plaintiff is awarded attorney fees and expenses under the EAJA in

21   the amount of FOUR THOUSAND TWO HUNDRED FORTY-SIX dollars and NINETY-FOUR

22   cents ($4,246.94). This amount represents compensation for all legal services rendered on behalf

23   of Plaintiff, to date, by counsel in connection with this civil action, in accordance with 28 U.S.C.

24   § 2412.

25          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA

26   attorney fees and expenses, and does not constitute an admission of liability on the part of

27   Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release

28   from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to
 1   EAJA attorney fees and expenses in connection with this action.

 2          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security

 3   Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     November 19, 2018                          /s/
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
